The plaintiff seeks to recover back the sum of $136.33 and interest, for money paid for taxes assessed against *Page 219 
him in the town of Haverhill in the years 1868 to 1874. The taxes were assessed as non-resident on wild lands of the plaintiff's; and the only irregularity that appears in the assessment is, that the lots are described as supposed to be Nos. 21, 22, and 23, when they were in fact Nos. 30, 31, and 32. The plaintiff was taxed in the non-resident list as follows; "Charles Hanson, lots of land supposed to be Nos. 21, 22, and 23, on Benton line, supposed to be owned by Charles Hanson, of Sandwich." The plaintiff complains that he did not know when he paid the taxes that the lots were described as Nos. 21 22, and 23, and supposed they were described correctly. If this proceeding was a petition for abatement, the plaintiff shows no cause for an abatement. He has paid no more than his legal taxes. Besides, the description of his land in the assessment was sufficient. G. S., c. 50, s. 18; Paul v. Linscott, 56 N.H. 347.
Judgment for the defendants.
FOSTER, J., did not sit: the others concurred.